Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 10, 2022

                                     No. 04-22-00495-CV

                                    Olga Lydia VENEGAS
                                   Appellant/Cross-Appellee


                                               v.

                       Ricardo VENEGAS and Maribel Veronica Ortiz,
                                Appellees/Cross-Appellants

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-19142
                         Honorable Rosie Alvarado, Judge Presiding


                                        ORDER
        The reporter’s record was due to be filed with this court on November 2, 2022. See TEX.
R. APP. P. 35.1. After the due date, court reporter Judy Mata filed a first notification of late
reporter’s record. She requested a forty-five-day extension of time to file the record.
        The request is GRANTED IN PART. The reporter’s record is due on December 2, 2022.
See id. R. 35.3(c) (limiting an extension in an ordinary appeal to thirty days).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court